DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,790,854 to Dryczynski et al. in view of US 5,642,2254 to Benwood et al..

Dryczynski teaches:
(claim 1)	A static elimination device comprising: a discharge electrode (corona wire 5) that is arranged in a non-contact state with respect to a medium (web 7) and is configured to eliminate static from the medium; and a power source (impulse generator 1, amplifier 2, power amplifier 3, high-voltage transformer 4) that configured to apply a discharge voltage including at least an alternating-current component to the discharge electrode, wherein
f / v ≥ 0.8   (expression 1)	is satisfied, 
where a transport speed of the medium is v (mm/sec.) and a frequency of the discharge electrode is f (Hz) (col. 6, Example 3: f=10,000 Hz; v=100 m/min=1,667 mm/sec), and 
wherein the static elimination device further comprises a controller (inherent to varying the frequency over a range, col 7 line 24) configured to control a frequency of the discharge voltage in accordance with the transport speed of the medium (col. 5 line 60-col.6 line 21); and
(claim 2)	wherein  f / v ≥ 1.5   (expression 2)	is satisfied; and
(claims 3-4)	wherein the discharge electrode is covered by a housing (protective element 14, Fig.7) having an opening in a region opposing the medium, and 
f / v * L > 30   (expression 3)	is satisfied, 
where an opening width, in a transport direction of the medium, of the opening in the housing is L (mm) (col. 4 lines 14-18, opening width in a range of 10-20 mm); and
(claim 5-8)	wherein a region between the discharge electrode and the medium is shielded by a shielding member (e.g. grid 13, Fig.5) having a through-hole that exposes all or some of the discharge electrode (col. 4 lines 28-35: using a grid in addition to protective elements); and
(claims 9-12)	wherein the discharge electrode comprises a linear electrode that extends in an intersecting direction that intersects a transport direction of the medium (Fig.1, col. 3 lines  40-
(claims 13-16)	wherein the discharge electrode comprises a linear electrode that extend sin an intersecting direction that intersects a transport direction of the medium, and the through-hole intersects the linear electrode in an oblique direction, and is arranged in plurality at predetermined intervals in a length direction of the linear electrode (Fig.6: openings of grid 13 are arranged obliquely and at a set interval); and
(claim 17)	wherein the shielding member is configured of an insulating (non-conductive) material (col. 4 line 30).
	Regarding claims 1-17, Examiner assumes arguendo that Dryczynski does not disclose the discharge voltage including a direct-current (DC) voltage component.
Benwood et al. disclose an AC corona charger (10) with a high duty cycle AC voltage signal; an output of high voltage amplifier (54) used to energize corona wires (12) of the corona charger; waveform, amplitude and DC offset potential of the signal set by a function generator (52) (col. 5 lines 18-27).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the power source of Dryczynski to apply at least an alternating- current component superposed by a direct-current voltage component to the discharge electrode, for at least the purpose of increased discharge uniformity control (Benwood: col. 9 lines 22-31).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,320,817 to Zaretzky in view of US 5,642,2254 to Benwood et al..
Regarding claim 19, Zaretzky discloses a static elimination device (discharge station 200) comprising: a non-contact-type static eliminator (206) including a discharge electrode (pin electrode, col.7 line 46) that is arranged in a non-contact state with respect to a medium (300) 
and eliminates static from the medium, and a power source (high-voltage AC power supply 38) configured to apply a discharge voltage including at least an alternating-current component to the discharge electrode, in which
f / v ≥ 0.8   (expression 1)   is satisfied, 
where a transport speed of the medium is v (mm/sec.) and a frequency of the discharge electrode is f (Hz) (col. 8 lines 13-16), 
a contact-type static eliminator (202,204) that is provided further upstream in a transport direction (10) of the medium than the non-contact-type static eliminator, has a static elimination member (202) making contact with the medium, which is transported, and is configured to eliminate static from the medium by applying a voltage to the static elimination member (Fig.2), and
a controller (processor 4, Fig.1) configured to control a frequency of the discharge voltage in accordance with the transport speed of the medium (col. 6 lines 2-5; col. 8 lines 1-6).
Regarding claim 19, Examiner assumes arguendo that Zaretzky does not disclose the discharge voltage including a direct-current (DC) voltage component.
Benwood et al. disclose an AC corona charger (10) with a high duty cycle AC voltage signal; an output of high voltage amplifier (54) used to energize corona wires (12) of the corona charger; waveform, amplitude and DC offset potential of the signal set by a function generator (52) (col. 5 lines 18-27).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the power source of Zaretzky to include at least an alternating- current component superposed by a direct-current voltage component to the discharge electrode, for at least the purpose of increased discharge uniformity control (Benwood: col. 9 lines 22-31).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dryczynski in view of Benwood et al., as applied to claim 1 above, and further in view of US 8,320,817 to Zaretzky.
Regarding claim 20, Dryczynski in view of Bendwood disclose the static elimination device according to Claim 1, but remains silent about a medium processing device comprising such static elimination device.
Zaretzky discloses an electrophotographic printer 2. Sheet 300 is movable along a sheet path 10 passing through a nip formed by transfer rollers 26a and 26b; as a result, positive and negative charges are present on the sheet.  The charged sheet then passes through a discharge station 200 (Fig.1).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include a static elimination device according to Claim 1, in an electrophotographic printer, as to configure a medium processing device comprising a transporter that transports a medium; a charger that is provided midway along a transport path of the medium and is configured to charge the medium; and the static elimination device according to Claim 1, which is provided further downstream in a transport direction of the medium than the charger, and is configured to eliminate static from the medium charged by the charger, for at least the purpose of uniformly and effectively removing residual charge on a printing medium after transfer.
Response to Arguments
Applicant’s arguments, see page 2, filed 11/11/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a modification according to new prior art reference teaching the use of superposed voltages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852